KRUEGER, Judge.
The conviction is for the unlawful sale of intoxicating liquor in a dry area. The punishment assessed is a fine of $100.
The record is before us without a statement of facts or bills of exception, in the absence of which nothing is presented for review except the sufficiency of the complaint and information, both of which appear to be in due order.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.